Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 1 of 93 Page ID
                                 #:1328




               Exhibit 1
          to the Declaration of
            Drew S. Hoffman


 REDACTED VERSION OF
DOCUMENT PROPOSED TO
  BE FILED UNDER SEAL
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 2 of 93 Page ID
                                            #:1329




                                                                                                   Order #: 2502
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405810                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 20
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 3 of 93 Page ID
                                            #:1330




                                                                                                   Order #: 2503
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406093                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 21
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 4 of 93 Page ID
                                            #:1331




                                                                                                   Order #: 2504
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405862                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 22
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 5 of 93 Page ID
                                            #:1332




                                                                                                   Order #: 2505
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405886                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 23
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 6 of 93 Page ID
                                            #:1333




                                                                                                   Order #: 2506
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406047                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 24
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 7 of 93 Page ID
                                            #:1334




                                                                                                   Order #: 2507
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              406106                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 25
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 8 of 93 Page ID
                                            #:1335




                                                                                                   Order #: 2508
Le-Vel Brands LLC
                                                                                           Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

              405940                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 26
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 9 of 93 Page ID
                                            #:1336




                                                                                                  Order #: 2509
Le-Vel Brands LLC
                                                                                          Order Date: 8/24/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

              406191                     0.00 QV   Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                Product Name                                        Qty      Price             Total

SMPL001M                  THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                  THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                        Sub-Total        $0.00
                                                                           Le-Vel Cred its Applied       $0.00
                                                                                         Sa les Tax      $0.00
                                                                            Shipping & Hand ling         $0.00
                                                                                               Total     $0.00
                                                                                                Paid     $0.00
                                                                                       Total Due         $0.00

                                           Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 27
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 10 of 93 Page ID
                                            #:1337




                                                                                                    Order#: 2510
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               405813                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 28
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 11 of 93 Page ID
                                            #:1338




                                                                                                    Order#: 2511
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               405809                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 29
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 12 of 93 Page ID
                                            #:1339




                                                                                                    Order#: 2512
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2512         406019                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 30
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 13 of 93 Page ID
                                            #:1340




                                                                                                    Order#: 2513
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2513         406063                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 31
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 14 of 93 Page ID
                                            #:1341




                                                                                                    Order#: 2514
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               405890                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 32
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 15 of 93 Page ID
                                            #:1342




                                                                                                    Order#: 2515
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2515         406053                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 33
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 16 of 93 Page ID
                                            #:1343




                                                                                                    Order#: 2516
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2516         405930                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 34
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 17 of 93 Page ID
                                            #:1344




                                                                                                    Order#: 2517
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               405838                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 35
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 18 of 93 Page ID
                                            #:1345




                                                                                                    Order#: 2518
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               405807                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 36
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 19 of 93 Page ID
                                            #:1346




                                                                                                    Order#: 2519
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               406170                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 37
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 20 of 93 Page ID
                                            #:1347




                                                                                                    Order #: 2520
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2520         405978                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 38
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 21 of 93 Page ID
                                            #:1348




                                                                                                    Order#: 2521
Le-Vel Brands LLC
                                                                                            Order Date: 8/24/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2521         405880                     0.00 QV    Shipped          USPS             8/24/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 39
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 22 of 93 Page ID
                                            #:1349




                                                                                                    Order #: 2522
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2522         406158                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 40
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 23 of 93 Page ID
                                            #:1350




                                                                                                   Order #: 2523
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

               407202                     0.00 QV   Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                        Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                            Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 41
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 24 of 93 Page ID
                                            #:1351




                                                                                                    Order #: 2524
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               406372                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 42
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 25 of 93 Page ID
                                            #:1352




                                                                                                    Order #: 2525
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2525         407236                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 43
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 26 of 93 Page ID
                                            #:1353




                                                                                                    Order #: 2526
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2526         405835                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 44
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 27 of 93 Page ID
                                            #:1354




                                                                                                    Order #: 2527
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2527         407787                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 45
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 28 of 93 Page ID
                                            #:1355




                                                                                                    Order #: 2528
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               407206                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 46
             Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 29 of 93 Page ID
                                              #:1356




Le-Vel Brands LLCOrder #: 2529
Order Date: 8/28/2012

Bill To:                                               Ship To:




 Order #
  2529
             Promoter #
              406101
                           Customer #    Volume
                                         0.00QV
                                                  Status
                                                  Shipped
                                                             Shipping Method
                                                                  USPS
                                                                                   -        Date Shipped
                                                                                                           =-1
                                                                                       8/29/201 2 12:00:00 AM

Product ID                Product Name                                         Qty       Price             Total
SMPL00lM                  THRIVE - Men's Sample                                1         $0.00             $0.00
SMPL00lW                  THRIVE - Women's Sample                              1         $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                                1         $0.00             $0.00
                                                                                           Sub-Total       $0.00
                                                                          Le-Vel Credits Applied           $0.00
                                                                                           Sales Tax       $0.00
                                                                           Shipping & Handling             $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                          Total Due        $0.00

Thank You for Your Order!




                                                      Exhibit 1
                                                      Page 47
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 30 of 93 Page ID
                                            #:1357




                                                                                                   Order #: 2530
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

  2530         407567                     0.00 QV   Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                        Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                            Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 48
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 31 of 93 Page ID
                                            #:1358




                                                                                                    Order #: 2531
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               406875                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 49
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 32 of 93 Page ID
                                            #:1359




                                                                                                    Order #: 2532
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2532         407511                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 50
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 33 of 93 Page ID
                                            #:1360




                                                                                                   Order#: 2533
Le-Vel Brands LLC
                                                                                           Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume    Status      Shipping Method            Date Shipped

               405845                     0.00 QV   Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                        Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                               1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                            1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa mple                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sa les Tax      $0.00
                                                                             Shipping & Hand ling         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                            Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 51
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 34 of 93 Page ID
                                            #:1361




                                                                                                    Order #: 2534
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

               406386                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 52
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 35 of 93 Page ID
                                            #:1362




                                                                                                    Order#: 2535
Le-Vel Brands LLC
                                                                                            Order Date: 8/28/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2535         405877                     0.00 QV    Shipped          USPS             8/29/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
SMPL002                    TH RIVE - Shake Sa mple                              3        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 53
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 36 of 93 Page ID
                                            #:1363




                                                                                                    Order#: 2536
Le-Vel Brands LLC
                                                                                            Order Date: 8/30/2012

Bill To:                                                 Ship To:




 Order #      Promoter #    Customer #    Volume     Status      Shipping Method            Date Shipped

  2536         406123                     0.00 QV    Shipped          USPS             8/30/2012 12:00:00 AM

Product ID                 Product Name                                         Qty      Price             Total

SMPL001M                   THRIVE - Men's Sample                                1        $0.00             $0.00
SMPL001W                   THRIVE - Women's Sa mple                             1        $0.00             $0.00
SMPL002                    THRIVE - Shake Sa m ple                              1        $0.00             $0.00
                                                                                          Sub-Total        $0.00
                                                                             Le-Vel Cred its Applied       $0.00
                                                                                           Sa les Tax      $0.00
                                                                              Shipping & Hand ling         $0.00
                                                                                                 Total     $0.00
                                                                                                  Paid     $0.00
                                                                                         Total Due         $0.00

                                            Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 54
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 37 of 93 Page ID
                                            #:1364




                                                                                                   Order#: 2537
Le-Vel Brands LLC
                                                                                           Order Date: 8/31/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2537         408521                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 55
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 38 of 93 Page ID
                                            #:1365




                                                                                                  Order #: 2538
Le-Vel Brands LLC
                                                                                          Order Date: 8/31/2012

Bill To:                                             Ship To:




 Order#        Promoter#    Customer#     Volume       Status   T   Shipping Method            Date Shipped
                407410                    0.00 QV    Canceled       St andard De livery

Product ID               Product Name                                      Qty      Price                Total

SMPL001M                 THRIVE - Men's Sample                             1        $0.00                $0.00
SMPL001W                 THRIVE - Women's Sample                           1        $0.00                $0.00
SMPL002                  THRIVE - Shake Sample                             1        $0.00                $0.00
                                                                                     Sub-Total           $0.00
                                                                       Le-Vel Cred its Applied           $0.00
                                                                                      Sa les Tax         $0.00
                                                                        Shipping & Hand ling             $0.00
                                                                                            Total       $0.00
                                                                                             Paid        $0.00
                                                                                    Total Due           $0.00

                                        Thank You for Your Order!




                                                 Exhibit 1
                                                 Page 56
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 39 of 93 Page ID
                                            #:1366




                                                                                                   Order#: 2539
Le-Vel Brands LLC
                                                                                           Order Date: 8/31/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2539         407851                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 57
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 40 of 93 Page ID
                                            #:1367




                                                                                                   Order #: 2540
Le-Vel Brands LLC
                                                                                           Order Date: 8/31/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               406093                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 58
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 41 of 93 Page ID
                                            #:1368




                                                                                                   Order #: 2541
Le-Vel Brands LLC
                                                                                           Order Date: 8/31/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2541         405810                     0.00 QV   Shipped            USPS            9/4/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 59
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 42 of 93 Page ID
                                            #:1369




                                                                                                   Order #: 2542
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               408238                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 60
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 43 of 93 Page ID
                                            #:1370




                                                                                                   Order #: 2543
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2543         407521                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00

SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00

SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its A pplied        $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 61
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 44 of 93 Page ID
                                            #:1371




                                                                                                    Order #: 2544
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume    Status      Shipping Method       --     Date Shipped    I
               408124                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price               Total

SMPL001M                   THRIVE - Men's Samp le                               1       $0.00               $0.00
SMPL001W                   THRIVE - Women's Sa m ple                            1       $0.00               $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sa les Tax       $0.00
                                                                              Shipping & Hand ling          $0.00
                                                                                                Total       $0.00
                                                                                                 Paid       $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 62
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 45 of 93 Page ID
                                            #:1372




                                                                                                   Order #: 2545
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               409104                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 63
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 46 of 93 Page ID
                                            #:1373




                                                                                                   Order #: 2546
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               408834                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 64
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 47 of 93 Page ID
                                            #:1374




                                                                                                   Order#: 2547
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2547         408358                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 65
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 48 of 93 Page ID
                                            #:1375




                                                                                                   Order #: 2548
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               406732                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 66
             Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 49 of 93 Page ID
                                              #:1376




Le-Vel Brands LLCOrder #: 2549
Order Date: 9/4/2012

Bill To:                                              Ship To:




 Order #     Promoter #    Customer#     Volume   Status     Shipping Method   [       Date Shipped   J
  2549         407790                    0.00QV   Shipped        USPS          r   9/5/201 2 12:00:00 AM   ]

Product ID                Product Name                                     Qty      Price             Total
SMPL00 lM                 THRIVE - Men's Sample                            1        $0.00             $0.00
SMPL00lW                  THRIVE - Women's Sample                          1        $0.00             $0.00
SMPL002                   THRIVE - Shake Sample                            1        $0.00             $0.00
                                                                                      Sub-Total       $0.00
                                                                         Le-Vel Credits Applied       $0.00
                                                                                      Sales Tax       $0.00
                                                                          Shipping & Handling         $0.00
                                                                                            Total     $0.00
                                                                                             Paid     $0.00
                                                                                     Total Due        $0.00

Thank You for Your Order!




                                                     Exhibit 1
                                                     Page 67
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 50 of 93 Page ID
                                            #:1377




                                                                                                   Order #: 2550
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               408025                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 68
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 51 of 93 Page ID
                                            #:1378




                                                                                                   Order#: 2551
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2551         407866                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 69
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 52 of 93 Page ID
                                            #:1379




                                                                                                   Order #: 2552
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               407835                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 70
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 53 of 93 Page ID
                                            #:1380




                                                                                                   Order #: 2553
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2553         408885                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 71
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 54 of 93 Page ID
                                            #:1381




                                                                                                    Order #: 2554
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                  Ship To:




 Order #      Promoter #    Customer #    Volume    Status      Shipping Method       --     Date Shipped    I
               405830                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price               Total

SMPL001M                   THRIVE - Men's Samp le                               1       $0.00               $0.00
SMPL001W                   THRIVE - Women's Sa m ple                            1       $0.00               $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sa les Tax       $0.00
                                                                              Shipping & Hand ling          $0.00
                                                                                                Total       $0.00
                                                                                                 Paid       $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 72
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 55 of 93 Page ID
                                            #:1382




                                                                                                   Order #: 2555
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               406044                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 73
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 56 of 93 Page ID
                                            #:1383




                                                                                                   Order #: 2556
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               405920                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 74
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 57 of 93 Page ID
                                            #:1384




                                                                                                   Order #: 2557
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2557         406071                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 75
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 58 of 93 Page ID
                                            #:1385




                                                                                                   Order #: 2558
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
  2558         405816                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 76
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 59 of 93 Page ID
                                            #:1386




                                                                                                   Order #: 2559
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               406151                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 77
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 60 of 93 Page ID
                                            #:1387




                                                                                                   Order #: 2560
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               405950                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 78
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 61 of 93 Page ID
                                            #:1388




                                                                                                   Order#: 2561
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               405811                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                1       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              1       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                1       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 79
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 62 of 93 Page ID
                                            #:1389




                                                                                                   Order #: 2562
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                                Ship To:




 Order #      Promoter #    Customer #    Volume     Status     Shipping Method       - - Date Shipped     7
               405809                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                3       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              3       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                3       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 80
           Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 63 of 93 Page ID
                                            #:1390




                                                                                                   Order #: 2563
Le-Vel Brands LLC
                                                                                            Order Date: 9/4/2012

Bill To:                                            Ship To:




 Order #      Promoter #    Customer #    Volume      Status    Shipping Method       - - Date Shipped     7
               405804                     0.00 QV   Shipped            USPS            9/5/2012 12:00:00 AM

Product ID                 Product Name                                         Qty     Price             Total

SMPL001M                   THRIVE - Men's Sample                                3       $0.00             $0.00
SMPL001W                   THRIVE - Women's Sample                              3       $0.00             $0.00
SMPL002                    THRIVE - Shake Sample                                3       $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                          Le-Vel Cred its Applied         $0.00
                                                                                         Sa les Tax       $0.00
                                                                              Shipping & Hand ling        $0.00
                                                                                                Total    $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due        $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 81
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 64 of 93 Page ID
                                       #:1391




                                                                                                    Order#: 2564
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405810                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 82
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 65 of 93 Page ID
                                       #:1392




                                                                                                    Order#: 2565
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405880                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 83
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 66 of 93 Page ID
                                       #:1393




                                                                                                    Order#: 2566
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405813                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 84
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 67 of 93 Page ID
                                       #:1394




                                                                                                    Order#: 2567
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
  2567        406019                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 85
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 68 of 93 Page ID
                                       #:1395




                                                                                                    Order#: 2568
Le-Vel Brands LLC
                                                                                             Order Date: 9/4/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              405805                     0.00 QV    Sh ipped           USPS            9/5/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                3       $0.00               $0.00
SM PL001W                 TH RIVE - Women 's Sample                             3       $0.00               $0.00
SM PL002                  TH RIVE - Shake Samp le                               3       $0.00               $0.00
                                                                                         Sub-Total          $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 86
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 69 of 93 Page ID
                                       #:1396




                                                                                                    Order#: 2569
Le-Vel Brands LLC
                                                                                             Order Date: 9fl/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
              409765                     0.00 QV    Sh ipped           USPS            9/7/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00               $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                              I~       $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                            $0.00
                                                                                                            $0.00
                                                                                                            $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 87
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 70 of 93 Page ID
                                       #:1397




                                                                                                    Order#: 2570
Le-Vel Brands LLC
                                                                                             Order Date: 9fl/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
  2570        406047                     0.00 QV    Sh ipped           USPS            9/7/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00               $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                              I~       $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                            $0.00
                                                                                                            $0.00
                                                                                                            $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 88
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 71 of 93 Page ID
                                       #:1398




                                                                                                    Order#: 2571
Le-Vel Brands LLC
                                                                                             Order Date: 9fl/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method       --     Date Shipped    I
  2571        409090                     0.00 QV    Sh ipped           USPS            9/7/2012 12:00:00 AM

Product ID                Product Name                                          Qty    Price                Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00               $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                              I~       $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                            $0.00
                                                                                                            $0.00
                                                                                                            $0.00
                                                                          Le-Vel Cred its Applied           $0.00
                                                                                           Sales Tax        $0.00
                                                                              Shipping & Handli ng          $0.00
                                                                                               Total        $0.00
                                                                                                Paid        $0.00
                                                                                        Total Due           $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 89
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 72 of 93 Page ID
                                       #:1399




                                                                                                   Order#: 2572
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

  2572        408887                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 90
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 73 of 93 Page ID
                                       #:1400




                                                                                                   Order#: 2573
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408700                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 91
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 74 of 93 Page ID
                                       #:1401




                                                                                                   Order#: 2574
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408814                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 92
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 75 of 93 Page ID
                                       #:1402




                                                                                                   Order#: 2575
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

  2575        408991                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 93
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 76 of 93 Page ID
                                       #:1403




                                                                                                   Order#: 2576
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

  2576        406800                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 94
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 77 of 93 Page ID
                                       #:1404




                                                                                                   Order#: 2577
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408300                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 95
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 78 of 93 Page ID
                                       #:1405




                                                                                                   Order#: 2578
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              407393                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 96
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 79 of 93 Page ID
                                       #:1406




                                                                                                   Order#: 2579
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

  2579        406319                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 97
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 80 of 93 Page ID
                                       #:1407




                                                                                                   Order #: 2580
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408832                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 98
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 81 of 93 Page ID
                                       #:1408




                                                                                                   Order#: 2581
Le-Vel Brands LLC
                                                                                            Order Date: 9/9/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408599                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 99
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 82 of 93 Page ID
                                       #:1409




                                                                                                  Order #: 2582
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408887                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 100
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 83 of 93 Page ID
                                       #:1410




                                                                                                  Order #: 2583
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              407202                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 101
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 84 of 93 Page ID
                                       #:1411




                                                                                                  Order #: 2584
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              409697                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 102
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 85 of 93 Page ID
                                       #:1412




                                                                                                  Order #: 2585
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              409369                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 103
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 86 of 93 Page ID
                                       #:1413




                                                                                                  Order #: 2586
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              409349                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women 's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 104
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 87 of 93 Page ID
                                       #:1414




Le-Vel Brands LLCOr der #: 2587
Order Date: 9/10/2012

Bill To:                                                Ship To:




 Order #     Promoter #    Customer #    Volume     Status     Shipping Method             Date Shipped   7
  2587        406639      - ~-    ~      0.00 QV   Shipped         USPS                9/11/2012 12:00:00 AM      ]

Product ID                Product Name                                           Qty     Price            Total
SMPL00l M                 THRIVE - Men's Sample                                  1       $0.00            $0.00
SMPL00l W                 THRIVE - Women's Sample                                1       $0.00            $0.00
SMPL002                   THRIVE - Shake Sample                                  1       $0.00            $0.00
                                                                                           Sub-Total      $0.00
                                                                           Le-Vel Credits Applied         $0.00
                                                                                           Sales Tax      $0.00
                                                                             Shipping & Handling          $0.00
                                                                                                 Total    $0.00
                                                                                                 Paid     $0.00
                                                                                          Total Due       $0.00

Thank You for Your Order!




                                                   Exhibit 1
                                                   Page 105
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 88 of 93 Page ID
                                       #:1415




                                                                                                  Order #: 2588
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              408133                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 106
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 89 of 93 Page ID
                                       #:1416




                                                                                                  Order #: 2589
Le-Vel Brands LLC
                                                                                          Order Date: 9/10/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              406108                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 107
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 90 of 93 Page ID
                                       #:1417




                                                                                                  Order #: 2590
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              406053                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 108
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 91 of 93 Page ID
                                       #:1418




                                                                                                  Order#: 2591
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              405862                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 109
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 92 of 93 Page ID
                                       #:1419




                                                                                                  Order #: 2592
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

  2592        406047                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                               1        $0.00             $0.00
SM PL001W                 TH RIVE - Women's Sample                             1        $0.00             $0.00
SM PL002                  TH RIVE - Shake Samp le                              1        $0.00             $0.00
SM PL001 M                TH RIVE - Men's Sample                               1        $0.00             $0.00
SM PL001W                 TH RIVE - Women 's Sample                            1        $0.00             $0.00
SM PL002                  TH RIVE - Shake Samp le                              1        $0.00             $0.00
                                                                                         Sub-Total        $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 110
      Case 2:21-cv-02022-DOC-KES Document 23-3 Filed 03/22/21 Page 93 of 93 Page ID
                                       #:1420




                                                                                                  Order #: 2593
Le-Vel Brands LLC
                                                                                          Order Date: 9/11/2012

Bill To:                                                 Ship To:




 Order #     Promoter #    Customer #    Volume      Status     Shipping Method            Date Shipped

              407206                     0.00 QV    Sh ipped         USPS             9/11/2012 12:00:00 AM

Product ID                Product Name                                         Qty      Price             Total

SM PL001 M                TH RIVE - Men's Sample                                        $0.00             $0.00
SM PL001W
SM PL002
                          TH RIVE - Women's Sample
                          TH RIVE - Shake Samp le                             I~        $0.00
                                                                                        $0.00
                                                                                         Sub-Total
                                                                                                          $0.00
                                                                                                          $0.00
                                                                                                          $0.00
                                                                            Le-Vel Cred its Applied       $0.00
                                                                                          Sales Tax       $0.00
                                                                             Shipping & Handli ng         $0.00
                                                                                                Total     $0.00
                                                                                                 Paid     $0.00
                                                                                        Total Due         $0.00

                                           Thank You for Your Order!




                                                    Exhibit 1
                                                    Page 111
